DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is being considered by the examiner.

Claim Interpretation
For purposes of examination the terms “fixed” and “flexible” with respect to defining the grinding modules will be interpreted as follows:
“Fixed” will include grinding modules which are fixed at a single angle for grinding the same facet of a rail.
“Flexible” will include grinding modules which may include both vertical and horizontal positioning assemblies that allow the angle at which the grinding stone interacts with the rail to be changed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of these claims recites the word “can” include/comprise.  Are the limitations which come after each occurrence being positively claimed?  Does at least one of the limitations that follows have to be in the method, or can they all be omitted?  This renders the claims indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese et al. (US 20150111472).
	Regarding these claims Palese teaches:
1. A method for grinding railway, comprising: 
traversing a railway (12; Figs 1&2) with a rail grinder (10), the railway defined by a plurality of segments (¶ [0029]); 
updating an operational status of the rail grinder in real-time (¶ [0030]), the operational status indicating which of a plurality of grinding modules are available to grind a next segment of the plurality of segments (¶¶ [0042-44]); 
determining a grind pattern necessary to achieve a target profile for the next segment based upon the updated operational status of the grinder (¶ [0035]); 

grinding the next segment (¶ [0036]).  
2. The method of claim 1, wherein the step of determining the grind pattern further comprises: 
establishing a targeted amount of metal to be removed from each rail of the next segment (¶ [0038]).  
3. The method of claim 2, wherein the step of establishing the targeted amount of metal to be removed further comprises: 
evaluating current rail data to identify a depth of grind necessary to remove any defects from each rail of the next segment (clearly seen in Fig 4 where 120 is current measured rail data and 122 is a desired template to be achieved).  
4. The method of claim 3, wherein the current rail data can comprise static rail data or real- time rail data (¶ [0030]).  
5. The method of claim 3, wherein the current rail data can include metal fatigue, current rail head profile (Fig 4) and mechanical defects in each rail of the next segment.  
6. The method of claim 3, further comprising: 
creating the target profile using the depth of grind necessary to remove any defects from each rail in combination with a desired profile (122) for each rail of the next segment (¶¶ [0038-39]).  
7. The method of claim 6, wherein the desired profile for each rail varies between the plurality of segments (¶ [0034 & 37]).  
8. The method of claim 6, wherein the step of determining the grind pattern further comprises: 
determining a highest operational speed at which the rail grinder can traverse the next segment while grinding to the target profile (¶ [0025]).  
9. The method of claim 8, wherein the step of determining the highest operational speed further comprises: 
identifying a minimum number of passes of the rail grinder over the next segment that are necessary to grind to the target profile (¶ [0035]).  
10. The method of claim 9, further comprising: 
iteratively calculating the highest operational speed using the identified minimum number of passes of the rail grinder over the next segment (¶¶ [0035-38]).  
11. The method of claim 10, further comprising:  23Attorney Docket No. 1013.137US01 
determining the grind pattern at each iterative speed calculation using the operational status of the rail grinder and individual grinding parameters of each available grinding module (¶¶ [0035-38]).  
12. The method of claim 11, wherein the step of determining the grind pattern at each iterative speed calculation further comprises: 
determining an individual arrangement for each available grinding module (¶¶ [0035-38]).  

15. The method of claim 11, wherein the step of determining the grind pattern at each iterative speed calculation further comprises:  24Attorney Docket No. 1013.137US01 
determining an individual arrangement for each available grinding module (¶¶ [0035-38]).  
16. The method of claim 15, further comprising: 
determining if each available grinding module is required to grind a single, continuous surface that achieves the target profile (¶ [0043]).  

17. A railway grinding system, comprising: 
a rail grinder including a rail grinding assembly (10) on each side of an on-rail vehicle, wherein each rail grinding assembly comprises a plurality of grinding modules (¶ [0028]), the rail grinder further including a processing system whereby the rail grinder implements the method of claim 1 (see Rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Palese in view of Jaeggi (US 4583327).
	Regarding this claim Palese teaches each and every limitation of claim 12 as noted above, but does not explicitly teach:
14. The method of claim 12, the step of determining the individual arrangement for each available grinding module further comprises: 
identifying each available grinding module as a fixed grinding module or a flexible grinding module.  

	Jaeggi teaches that it is well known to provide rail grinding systems in which the rail grinding modules may include both fixed (such as grinding motors 54; Fig 8) and flexible (such as grinding motors 58; Fig 9).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Palese to incorporate the teachings of Jaeggi and allow the method to be carried out on systems such as that disclosed by Jaeggi, i.e. allow the method to determine/control the positioning/motor power/etc. of both fixed and flexible grinding modules.  Doing so would allow the method to be utilized on systems such as that disclosed by Jaeggi, which could increase the efficiency of the system without having to replace fixed grinding modules with flexible ones.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Panetti ‘857 and ‘837 are cited for teaching similar systems/methods as the disclosed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723